Citation Nr: 1501713	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for status post right breast carcinoma in situ, claimed as ductal carcinoma.

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome, right knee with minimal degenerative changes.

3.  Entitlement to service connection for a back disability, to include lumbar strain, lumbar spondylosis, degenerative disc disease, claimed as secondary to service-connected right knee disability.

4.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected right knee disability.

5.  Entitlement to service connection for radiculopathy of bilateral upper extremities, also claimed as pinprick sensation of upper extremities.

6.  Entitlement to service connection for radiculopathy of bilateral lower extremities, also claimed as pinprick sensation of lower extremities.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a disability manifested by vertigo/dizziness, claimed as labyrinthitis.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

10.  Entitlement to the concurrent receipt of Department of Veterans Affairs disability compensation and military retirement pay.

11.  Entitlement to service connection for left breast mass excisional biopsy.

12.  Entitlement to service connection for arthritis/painful joints.

13.  Entitlement to service connection for abdominal pain.

14.  Entitlement to service connection for insomnia.

15.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

16.  Entitlement to service connection for left shoulder tendonitis.

17.  Entitlement to service connection for refractive error / dry eyes / vision problems secondary to bilateral pseudophakia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to November 2005, with additional National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The issues concerning the initial ratings for disabilities of the right knee and the right breast, the issue of entitlement to TDIU (in the context of the claims for increased ratings), the issue of entitlement to service connection for labyrinthitis/vertigo, and the issue of entitlement to the concurrent receipt of Department of Veterans Affairs disability compensation and military retirement pay, are each before the Board on appeal from a June 2007 RO rating decision that awarded service connection and assigned initial ratings for the right knee and right breast disabilities, denied service connection for labyrinthitis, and implemented the award with payment withheld for a military retired pay adjustment.

The Veteran testified at an August 2008 RO hearing before a Decision Review Officer; a transcript of that hearing is of record.

An interim (April 2014) RO rating decision increased the rating for right breast carcinoma in situ from 0 percent to 30 percent, effective December 1, 2005 (the effective date of the grant of service connection), and assigned a separate noncompensable disability rating for the associated residual scar.  The Veteran has not expressed satisfaction with the 30 percent rating assigned for the right breast carcinoma, and that matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for radiculopathy of the upper extremities, radiculopathy of the lower extremities, back disability, cervical spine / neck disability, left knee disability, and the issue of entitlement TDIU are each before the Board on appeal from an October 2011 RO rating decision that denied these claims.

As discussed below, the Board additionally finds that the Veteran has filed timely notices of disagreement (NODs) for a number of additional issues, requiring the Board to take jurisdiction over the issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  These are identified as issues numbered 11 through 17 on the first pages of this decision, and they arise from June 2008, January 2009, and October 2011 RO rating decisions.

The Board notes that several additional issues have been in appellate status during the pendency of this appeal but are no longer in appellate status at this time.  The Veteran initiated appeals seeking service connection for gum surgery, for gastroesophageal reflux disease (GERD), for atypical chest pain (each addressed in a February 2008 SOC), neuropathy (distinct from radiculopathy) of the bilateral upper extremities, neuropathy of the bilateral lower extremities (the neuropathy issues were addressed in a February 2013 SOC), and hematuria (addressed in another February 2013 SOC).  The Veteran also initiated an appeal seeking entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ (right breast) (addressed in another February 2013 SOC). 

The Veteran expressly withdrew the SMC claim in April 2013 written correspondence noting that she was already in receipt of the benefit sought; that benefit was granted in a September 2010 RO rating decision.  The Veteran expressly withdrew the gum surgery / dental condition claim, the hematuria claim, and the neuropathy claims in September 2013 written correspondence.  The GERD claim was resolved by an August 2009 RO rating decision granting the benefit sought.  The atypical chest pain claim was resolved by an April 2014 RO rating decision granting the benefit sought (as service connection for heart disease).  Accordingly, none of those issues are before the Board or in appellate status at this time.

All of the issues except for issue number 1 on the first page of this decision (entitlement to an initial disability rating in excess of 30 percent for status post right breast carcinoma in situ, claimed as ductal carcinoma) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status post right breast carcinoma in situ has been manifested by residuals of treatment with a wide local surgical excision of part of the one (right) service-connected breast with alteration of size or form (along with separately compensated/rated loss of use and a residual scar); the Veteran has not undergone radical mastectomy or modified radical mastectomy.

2.  The Veteran has not undergone any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for the service-connected malignancy of the right breast since cessation of radiation therapy in August 2004.


CONCLUSION OF LAW

A rating in excess of 30 percent for status post right breast carcinoma in situ is not warranted for any period of time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Codes 7626, 7627 (2014); 38 C.F.R. § 4.118, Codes 7800-7805 (as in effect before October 23, 2008); and 38 C.F.R. § 4.118, Codes 7800-7805 (as in effect from October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

With regard to the right breast cancer rating issue addressed with a final Board decision at this time, the rating decision on appeal granted service connection for the disability and assigned the initial disability rating and effective date for the award; statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2008 SOC and discussion during her August 2008 RO hearing provided the Veteran with actual knowledge of the pertinent information concerning the "downstream" issue of entitlement to an increased initial rating, and an April 2014 RO rating decision and supplemental SOC (SSOC) readjudicated the matter after the Veteran responded and further development was completed (awarding the Veteran an increase from 0 to 30 percent throughout the period on appeal).  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At her August 2008 RO hearing, the Veteran demonstrated actual knowledge of the criteria for a higher rating for the right breast cancer residuals and the Veteran ultimately provided sufficient evidence to establish entitlement to an increase in the rating from 0 to 30 percent (awarded in the April 2014 RO rating decision); during and following the hearing, the Veteran and her representative have demonstrated awareness of the legal criteria and the types of evidence needed to show entitlement to the benefits sought.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  She has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records (to include records from the Social Security Administration (SSA)) have been secured.  The RO arranged for pertinent VA examinations of the right breast disability in January 2007 and November 2013.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the breast disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board notes that some of the Veteran's VA medical records from a period from 2009 to 2012 are not currently available for the Board to review.  As discussed in more detail below, the absence of these records contributes to the need to remand other issues in this appeal to which the outstanding VA medical records may be pertinent.  However, there is no indication in this case that the outstanding VA medical records may be pertinent to the outcome of the right breast disability rating issue; the right breast disability rating is adjudicated essentially by a determination of what type of surgery the Veteran underwent in 2004 to remove the malignancy, how much of the right breast was removed, and at what time was the Veteran's radiation therapy concluded.  Each of these elements of the rating determination concern events that occurred in 2004 and there is no suggestion of any recurrence or pertinent change in the status of those facts during the period for which VA records are outstanding.  The Board also observes that VA medical records from 2012 and 2013 are of record together with pertinent VA examination reports from November 2013 that further establish that no change of the pertinent facts concerning the right breast residuals (including the surgical scar) occurred during the missing period from 2009 to 2012.  There is no suggestion nor contention in this case that the outstanding VA medical records may contain any information that could affect the outcome of this decision.

Also, the Board recognizes that some of the Veteran's records obtained from SSA required language translation from Spanish to English, with the certified translations being received only as recently as October 2014 (documented in the Veterans Benefits Management System (VBMS)).  The RO has not issued an SSOC to readjudicate any of the issues on appeal following receipt of the certified translations.  However, with regard specifically to the right breast cancer rating issue on appeal, the Board finds that none of the documents received in the certified translation are pertinent to this matter to require further delay of final appellate review of this issue.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for the right breast disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Increased Rating for Right Breast Carcinoma

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Where an appeal is from the initial rating assigned with the award of service connection, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently in receipt of a 30 percent disability rating for status post right breast carcinoma in situ under 38 C.F.R. § 4.116, Diagnostic Code 7626.  The 30 percent rating was awarded in an April 2014 RO rating decision and is effective from the December 1, 2005 effective date of the award of service connection for the right breast disability; the 30 percent rating was awarded in the course of the Veteran's appeal of the initial rating assignment with the grant of service connection, and the period of consideration in this appeal spans from December 1, 2005 to the present.

Under Diagnostic Code 7626, a noncompensable rating is warranted following a wide local excision without significant alteration of size or form of one breast.  A 30 percent rating is warranted following simple mastectomy or wide local excision of one breast with significant alteration of size or form, and a 50 percent rating is warranted following simple mastectomy or wide local excision of both breasts.  A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted for a modified radical mastectomy of both breasts.  A 50 percent rating is warranted following radical mastectomy of one breast, and an 80 percent rating is warranted for a radical mastectomy of both breasts.  38 C.F.R. § 4.116.

A radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.  A modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) but the pectoral muscles are left intact.  A simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but the lymph nodes and muscles are left intact.  A wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.  Id.  Notes (1)-(4).

Under Diagnostic Code 7627, a 100 percent rating is warranted for malignant neoplasms of the gynecological system or breast.  The Note to Diagnostic Code 7627 indicates that the 100 percent rating shall continue for six months beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  After six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination.  Id.

The 30 percent rating now in effect throughout the period on appeal contemplates a wide local excision of the one (right) service-connected breast with significant alteration of size or form.  A rating in excess of 30 percent for the right breast would require a finding that the Veteran's right breast underwent radical mastectomy or modified radical mastectomy and/or that some portion of the period on appeal came within six months of cessation of any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for the malignancy.  The Veteran's contentions during the course of this appeal have focused upon establishing a compensable rating for the right breast disability; since the April 2014 RO rating decision awarded a 30 percent disability rating, she has not presented specific contentions referencing the criteria for even higher ratings.  The Board has reviewed the entire record and finds that neither the evidence nor any contention from the Veteran indicates that the right breast cancer involved an active malignancy that existed during the period for consideration (with service connection being in effect beginning December 1, 2005), nor that any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for the malignancy took place within 6 months of the period for consideration, nor that the right breast cancer was treated with radical mastectomy or modified radical mastectomy.

As the recently assigned 30 percent disability rating already contemplates that the Veteran's right breast has undergone a significant alteration of size or form following treatment, the Board shall not devote significant discussion to the medical evidence and testimony of record pertaining to that finding.  Instead, the Board focuses upon the questions most pertinent to determining whether any rating in excess of 30 percent is warranted during the period for consideration.

The Board initially notes that the Veteran's original November 2006 claim for benefits appears to indicate that she recalled undergoing radiation therapy from "6/7/04" to "8/10/05."  The Board observes that this would indicate that her radiation therapy spanned for 14 months following the May 2004 surgical removal of the malignancy; significantly, this would also indicate that the 6 month period following the conclusion of the radiation therapy extended into the period for rating consideration in this appeal.  However, the Board finds that the Veteran's indication of an August 2005 conclusion to radiation therapy appears to reflect a simple error in her writing out treatment dates.  Significantly, the other indications of record agree that the radiation therapy took place from June 2004 to August 2004 (strongly suggesting that the Veteran's indication of August 2005 was simply a mistake).  An October 2005 service medical examination form with a detailed account of medical history indicates that the treatment of the breast cancer ("ductal carcinoma") involved "Radiotherapy (34) ... from June to Aug 04."  A "Radiation Therapy Record" further appears to indicate that the span of the radiation therapy was "61" days from "7 Jun 04" to "10 Aug 04."  A January 2007 VA medical record describes radiation treatment took place from June 2004 to August 2004.  A November 2013 VA examination report prepared in connection with this appeal indicates that the surgery took place in May 2004 and the radiation therapy from June 2004 to August 2004.  The Board notes that this information matches the Veteran's report exactly with the exception of the Veteran having written "05" instead of "04" for the conclusion of the radiation therapy.  The Veteran has not otherwise indicated that her radiation therapy continued until August 2005 nor has any contention of hers suggested that she believes the medical documentation of record is incorrect.  The Board finds that the most probative medical and contemporaneous evidence clearly shows that the radiation therapy following the May 2004 surgery spanned from June 7, 2004 to August 10, 2004; the Veteran's later expression that the treatment spanned an additional year to August 10, 2005 is contrary to the other evidence and appears to reflect a simple mistake in writing the year.

There is otherwise no evidence nor any contention indicating that any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for the malignancy took place within 6 months of the period for consideration (beginning December 1, 2005).  The evidence consistently indicates that the Veteran underwent surgical removal of the malignancy in May 2004 followed by 34 sessions of radiotherapy.  This history is documented in the Veteran's contemporaneous service treatment records and post-service VA medical records with no substantially contrary indications of record (except the single erroneous year reference, discussed above); a June 2006 VA medical report summarizes this history with details consistent with the several other indications of record on this point.  The evidence in this case shows that the radiotherapy was completed prior to any period within 6 months of the December 1, 2005 effective date for the award of service-connection.  The Board observes that a contrary finding would require an indication that such radiotherapy continued beyond approximately June 2005, more than a year following the initiation of treatment for the malignancy.  Accordingly, the Board finds that the criteria for a rating under Diagnostic Code 7627 are not met during the period for consideration in this case.

Furthermore, the evidence of record consistently characterizes the pertinent surgical procedure to remove the right breast malignancy as a wide local excision, either a "lumpectomy" or a "partial mastectomy."  The January 2007 VA examination report associated with the appeal on this issue describes the diagnosis of "right breast cancer with carcinoma in situ in 2004," and that the Veteran "underwent a right breast lumpectomy in May 2004 and later underwent radiation therapy."  The VA examiner was asked to "identify the type of surgery" from a list, and appears to have checked "Wide local incision" while not checking the options indicating simple (or total), modified radical, or radical mastectomy.  This is consistent with the VA examiner's repeated characterization of the surgery as a "right breast lumpectomy."  A November 2013 VA examination report (documented in Virtual VA) characterizes the May 2004 surgery as a "partial mastectomy Right Breast," and describes that it did not "result in the loss of 25 percent or more tissue from a single breast...."

VA treatment records, including from June 2006 and January 2007, present clinical findings for the right breast that describe essentially normal contour and symmetry of the two breasts.  A May 2007 private radiology record shows: "Post lumpectomy changes present in right breast upper-outer."  The Veteran's testimony presented in her August 2007 notice of disagreement refers to the "lumpectomy and radiotherapy" having caused "change" to the "color, size and form of my breast."  The Veteran's testimony presented in her May 2008 written statement (on a VA Form 9) described "[t]here is a significant change in size and form [of the] breast."  The Veteran's testimony during her August 2008 RO hearing (as documented in a transcript with appropriate translation) expressed that her right breast was observably smaller and of an altered shape relative to her left.  A September 2009 private medical report describes that the Veteran's history includes "a right partial mastectomy and further radiation therapy," and that "right now she presents a smaller breast when compared to the other and also her right breast sensation is dramatically reduced."  

The evidence from medical records and the Veteran's own testimony present no suggestion that the Veteran's right breast has been removed, and the Veteran has not otherwise contended that her right breast was removed.

The evidence and contentions do not indicate that a radical mastectomy or modified radical mastectomy has been performed upon the right breast.  To be considered either a radical or modified radical mastectomy, the procedure must have included removal of the entire breast; this has clearly not occurred in this case.  None of the medical evidence or the Veteran's testimony suggests that the Veteran's right breast is absent/removed, and the Veteran's own contentions and testimony have focused upon describing that her right breast is observably deformed and/or smaller relative to her left breast.  The evidence clearly shows that the pertinent surgical treatment of the right breast malignancy did not involve removal of the entire breast, and there is no contrary indication in any evidence or contention in this case.  Accordingly, the Board must find that there has been no radical or modified radical mastectomy of the right breast associated with the service-connected disability; the criteria for a rating in excess of 30 percent for the right breast disability under Diagnostic Code 7626 are not met.

In summary, the evidence indicates that the Veteran has not undergone a surgical removal of her entire right breast and the Veteran does not contend that her right breast has been removed; the criteria for a rating in excess of 30 percent for the right breast disability under Diagnostic Code 7626 have not been met.  The evidence indicates that the Veteran's surgical treatment for the right breast malignancy took place in May 2004 and her post-surgical radiotherapy took place from June to August 2004; the criteria for a rating under Diagnostic Code 7627 have not been met for any portion of the period for consideration that begins on December 1, 2005.

The Board notes that the Veteran is shown to have a surgical scar secondary to the right breast cancer.  Service connection with a separate (noncompensable) rating was granted for this scar in an April 2014 RO rating decision on the basis of November 2013 VA examination reports (documented in Virtual VA, including a focused examination of the right breast surgical scar accompanying a 'heart conditions' VA examination report) showing that the scar was 7 centimeters, linear, superficial, not painful, not unstable, not depressed, not tender, and not interfering with any function.  The Veteran has not filed a notice of disagreement with the April 2014 RO rating decision, but within the scope of the current appeal for increased disability compensation for the right breast cancer, the Board has also considered whether any scarring residuals associated with the surgical treatment of the service-connected right breast cancer raise a basis for an additional rating.

The Board acknowledges that a surgical scar is noted in the medical evidence as associated with this disability, but neither the medical findings nor the Veteran's contentions suggest that this scarring presents significant size, pain, limitation of motion, or any other pertinent characteristics for a separate compensable rating under the pertinent scar rating criteria of 38 C.F.R. § 4.118, Codes 7800-7805 (contemplating both the former criteria in effect prior to October 23, 2008, and the revised criteria in effect from that date).  The November 2013 VA examination reports (one focused upon the breast disability broadly, and another focused upon the scar alone) present a clear accounting of the pertinent scar, uncontradicted by other evidence, and indicate that the Veteran's surgical scarring is not painful nor unstable nor is the total area involved greater than 39 square centimeters (6 square inches).  The Board again notes that the Veteran's contentions in this case have not indicated that she believes her right breast surgical scar has compensably disabling features apart from the overall change in the right breast associated with the surgery, and further discussion of the scarring is not warranted.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there are other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of impairment associated with the right breast disability on appeal, but a greater degree of impairment is not shown.  The Veteran's symptom complaints associated with this appeal have featured abnormal appearance, size, and shape of the right breast; these complaints are clearly contemplated by Diagnostic Code 7626, as discussed above.  To this extent, the diagnostic criteria applied by the Board in this decision encompass the symptoms (and related functional impairment) of the disability in the issue resolved on appeal at this time and therefore are not inadequate. 

The Veteran has also complained of abnormal texture and some tenderness (she described a "hard" feeling and some discomfort during her September 2008 RO hearing testimony, and the January 2007 VA examination report notes "Right breast is mildly tender").  These symptoms specific to right breast are arguably not expressly contemplated by the applied Diagnostic Criteria pertaining to disabilities of the breasts.  However, there is no indication in the evidence or in the Veteran's testimony that the hardness and tenderness of the right breast result in other related factors, such as marked interference with employment and frequent periods of hospitalization, to constitute an exceptional disability picture.  The Board also observes that hardened texture and tenderness are not indicated by any evidence of record to be exceptional or unusual residuals of the type of partial mastectomy procedure contemplated by Diagnostic Code 7626.  The Board further notes that the Veteran's loss of use of the right breast as a creative organ is separately contemplated in an award of special monthly compensation that is not currently on appeal.  Referral of this matter for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that the Veteran has expressly raised a claim of entitlement to TDIU in connection with this appeal, and that matter is addressed in the remand section, below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for status post right breast carcinoma in situ is denied.


REMAND

Service Connection for a Back Disability Secondary to Right Knee Disability

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims entitlement to service connection for a lumbar spine disability, and her claim features her contention that a current lumbar spine disability has been caused or aggravated by her service-connected right knee disability.  This theory of secondary service connection is presented in correspondence including her representative's October 2014 brief and in a private physician's September 2009 medical statement.  In April 2013, the Veteran requested an RO hearing.  In September 2013, the Veteran attended an informal hearing and a September 2014 written statement from the Veteran together with an April 2014 internal RO memorandum in the claims-file reflect that the Veteran withdrew her request for any further hearing and was satisfied with the RO offer to provide her with new VA examinations.

The new VA examination concerning the back/lumbar spine disability claim took place in November 2013.  However, the November 2013 back disability VA examination report presents a medical opinion that fails to fully address the Veteran's main contention.  Although the VA examiner provided an opinion concerning whether current back disability is etiologically linked to military service, the VA examiner did not provide an opinion addressing the Veteran's contention that current back disability has been caused or aggravated by the service-connected right knee disability.  The examination report cites the onset of the back disability after military service and expresses agreement with the prior February 2010 VA examination report that the back disability is due to normal aging; the report does not acknowledge the Veteran's contention or the September 2009 private medical opinion indicating that gait alteration associated with the service-connected right knee disability has caused or aggravated the severity of the back disability.

Accordingly, the Board must find that the November 2013 VA examination report presents an inadequate medical opinion for the purposes of appellate review of the back disability service connection claim; a remand for an adequate medical opinion is necessary.  Once VA undertakes an effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, the Board notes that the medical opinion presented in the prior February 2010 VA examination report also inadequately addressed the Veteran's theory of secondary service connection.  The Board finds the February 2010 VA medical opinion to be inadequate in that it only addresses the causation aspect of secondary service connection, and does not address the aggravation aspect, with respect to the back disability claim on appeal.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  It does not appear that the February 2010 VA examiner's use of the phrase "medical condition is less likely than not related to service connected right knee condition" (emphasis added) encompasses consideration of aggravation any more clearly than the Court's disapproved example.

The Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that clearly contemplates the Veteran's claim that a back disability has been caused or aggravated by her service-connected right knee disability.

Service Connection for a Left Knee Disability Secondary to Right Knee Disability

The Veteran claims entitlement to service connection for a left knee disability, and her claim features her contention that a current left knee disability has been caused or aggravated by her service-connected right knee disability.

Similar to the back disability service connection claim discussed immediately above, the Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that clearly contemplates the Veteran's claim that a left knee disability has been caused or aggravated by her service-connected right knee disability.  The November 2013 VA examination of the left knee that the Veteran was provided following the September 2013 informal RO hearing produced an examination report that does not appear to offer an etiology opinion to address the Veteran's service-connection claim.  Furthermore, the February 2010 VA examination report addressing the left knee service connection claim uses the same problematic phrasing ("less likely than not related to") as discussed in the explanation of the remand of the back disability claim, just above.  The Board finds that a remand of the left knee service connection claim is warranted to obtain an adequate medical opinion addressing the Veteran's theory of entitlement.

Service Connection for a Neck/Cervical Spine Disability Secondary to Right Knee Disability

The Veteran claims entitlement to service connection for a cervical spine disability, and her claim features her contention that a current cervical spine disability has been caused or aggravated by her service-connected right knee disability.  This theory of secondary service connection is presented in correspondence including her representative's October 2014 brief and in a private physician's September 2009 medical statement.  In April 2013, the Veteran requested an RO hearing.  In September 2013, the Veteran attended an informal hearing and a September 2014 written statement from the Veteran together with an April 2014 internal RO memorandum in the claims-file reflect that the Veteran withdrew her request for any further hearing and was satisfied with the RO's offer to provide her with new VA examinations.  It appears that none of the VA examinations accomplished following the September 2013 informal hearing addresses the Veteran's cervical spine/neck claim.

Significantly, the Board notes that the February 2010 VA examination report addressing the Veteran's cervical spine/neck disability claim appears to present no diagnosis of any disability of the cervical spine or the neck.  (The February 2013 statement of the case (SOC) also appears to have denied the claim with citation to the absence of a diagnosed disability of the cervical spine or the neck, although the April 2014 SSOC does not.)  The Board's review of the claims-file reveals that the Veteran's VA outpatient medical records present indications of medically detected disability of the cervical spine, including a December 2007 MRI and February 2008 VA medical records showing cervical spine disc bulges and spinal stenosis.  It does not appear that any VA examination conducted for the purposes of evaluating the cervical spine claim on appeal has contemplated the existence of a chronic cervical spine disability (or established the absence of such disability) or presented an opinion addressing whether any current disability of the cervical spine or neck is etiologically linked to the Veteran's service-connected right knee disability (or otherwise etiologically linked to military service).  The Board finds that a remand of the cervical spine service connection claim is warranted to obtain an adequate medical opinion addressing the unresolved questions essential to informed appellate review of the issue.

Service Connection for a Disability Manifested by Dizziness/Vertigo, Claimed as Labyrinthitis

The Veteran claims entitlement to service connection for labyrinthitis (or a disability manifested by dizziness/vertigo) on the basis of her contention that she currently suffers from labyrinthitis (or similar disability manifesting in dizziness) that is etiologically related to labyrinthitis she suffered during military service.  A January 2007 VA examination report addressed this claim, with the VA examiner noting that the Veteran "states she had labyrinthitis in 1995, which as diagnosed by an ENT physician in Ponce.  She was treated with Valium for one month and has not had any more episodes since 1995."  The January 2007 VA examiner diagnosed: "History of viral labyrinthitis, without any sequelae," and opined "I believe this patient had an isolated episode of vestibular or viral labyrinthitis, without any sequelae."  However, the factual predicate of the VA examiner's opinion has now been clearly contradicted by other evidence; the Veteran has clearly reported continuing episodes of vertigo/dizziness and medical documentation appears to at least partially corroborate her contention that she has a current chronic disability manifesting in those symptoms.  The Board notes that a November 2013 VA ear conditions examination report shows that the Veteran described experiencing daily vertigo for the prior two to three months and had been prescribed medication for the vertigo.  This November 2013 VA examination report also notes: "Electronystagmogram suggestive of vertigo of central origin."  VA outpatient medical record further document the Veteran's treatment for symptoms of vertigo/dizziness around this time in 2013.  The November 2013 VA examination report does not present a medical etiology opinion addressing the Veteran's service-connection claim concerning the vertigo/dizziness.  The Board notes that earlier evidence presents indications of complaints of dizziness, including a January 2004 private medical report showing complaints of dizziness/vertigo and a September 2009 private medical report (although suggesting that the dizziness may be related to the cardiovascular system).

Furthermore, the Board notes that the record contains SSA records documenting the Veteran's reports of disabling symptom experiences including in an April 2008 SSA filing.  Portions of these records were written in the Spanish language, and certified translation of these contents were not completed until recently; the translations are now available in VBMS and are marked as having been received recently in October 2014.  It is noteworthy that the recently received certified translations reveals that the Veteran complained "I get dizzy" when identifying her problems in an SSA questionnaire in April 2008 (including as documented on page 9 of 37 in the first of the October 2014 bundles of translated documents in VBMS).  The Board notes that the certified translations of the SSA documents were received in October 2014, and no SSOC has been issued in this appeal since April 2014.  The RO shall have the opportunity to consider the translated contents of the SSA records in the course of processing this remand and readjudicating the appeal with issuance of a new SSOC.

As the January 2007 VA examination report currently of record addressing the Veteran's labyrinthitis claim presents an opinion apparently based upon the understanding that the Veteran had not experienced episodes of the claimed dizziness/vertigo since 1995, the significant evidence now of record showing complaints and medical attention for vertigo/dizziness symptoms during the pendency of this appeal renders the January 2007 VA examination report inadequate as the opinion relies upon what is now an apparently false factual predicate (that pertinent symptoms of vertigo/dizziness have been absent since 1995).   A remand of the issue is warranted to afford the Veteran a new VA examination addressing the claim with the benefit of the updated facts now indicated in the evidentiary record; an etiology opinion identifying the most likely nature and etiology of the Veteran's complaints of vertigo/dizziness, including determining whether the current/recent symptoms are etiologically linked to any vertigo/dizziness/labyrinthitis during service, is necessary to support adequately informed appellate review.

Service Connection for Radiculopathy of the Upper and the Lower Extremities

The Veteran claims entitlement to service connection for radiculopathy of the bilateral upper and lower extremities.  The Veteran's contentions and the very nature of the claimed radiculopathy (featuring nerve root problems along the spine causing symptoms radiating to other parts of the body) make these claims inextricably intertwined with the pending appellate issue of entitlement to service connection for a back disability (and possibly also the pending appellate issue of entitlement to service connection for a cervical spine disability).  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the radiculopathy claims pending the adjudication of the inextricably intertwined spine/back/neck service connection claims.

Increased Rating for Right Knee Disability

The Veteran claims that her service-connected right knee disability has been more severely disabling than the currently assigned disability rating reflects.  The evidence of record, including the Veteran's testimony during the August 2008 RO hearing, indicates that the Veteran receives regular primary medical care from her local VA medical facilities.  The Board has reviewed both the physical claims-file as well as the digital contents of the Veteran's claims-file in Virtual VA and VBMS.  Although a substantial quantity of the Veteran's VA medical records are available for review, the record reveals that a significant portion of the Veteran's VA medical records are not available to the Board for review.  The claims-file's coverage of the Veteran's VA medical records appears to run through June 2009 in the physical claims-file, with an additional set in Virtual VA picking up in October 2012 and running through a date in December 2013.  There appears to be a gap in the available VA medical treatment records from June 2009 to October 2012.  The Veteran has called some attention to the VA records, including in a December 2011 written statement expressing concern that her VA records may not have been reviewed in the adjudication of her claims.  A November 2011 RO rating decision includes the note: "VA Outpatient/Inpatient treatment records San Juan VA Medical Center from October 05, 2005 to October 31, 2011, were reviewed and considered in this rating decision, but were not printed."  Later, the March 2013 SSOC, addressing a set of issues including specifically the right knee rating issue, states: "VA Outpatient/Inpatient Treatment Records from San Juan VA Medical Center from January 1, 2009 to September 20, 2011 were reviewed and considered but not printed.  This medical evidence failed to show medical treatment to support an entitlement for higher evaluation of 20 percent."

The Board cannot complete adequately informed appellate review of the right knee rating issue without actually reviewing all of the medical evidence constructively of record concerning the nature and severity of the Veteran's right knee disability during the period on appeal.  The Board notes that a February 2010 VA examination report concerning the right knee disability is of record, but this VA examination report cannot substitute for what appears to have become ultimately more than a three year gap in the available set of the Veteran's VA treatment records.  Furthermore, there are significant contrasting indications between the findings in February 2010 VA examination report and those in the September 2009 private medical report; the VA treatment records from the missing period would be helpful to help the Board resolve the conflicting indications.  For instance, the September 2009 private medical report states that the Veteran's right knee disability involved "instability, recurrent episodes of 'locking' and ... clicking and catching," contributing to an abnormal gait, whereas the February 2010 VA examination report (as well as the later November 2013 VA examination report) does not indicate similar findings, and states "there is not any evidence of instability in the right knee...."

The Board also notes that the claims-file contains documentation associated with diagnostic imaging of the knees in a copy of a September 2009 VA report and a December 2009 private provider's report.  The diagnostic imaging conducted during this period may have been associated with the February 2010 VA examination, but these documents may also be reasonably suggestive of further medical attention and evaluation directed to the Veteran's right knee that may be further documented in the missing VA medical records from that period.

The VA medical records for this significant period of conflicting evidence are constructively of record and must be actually available for the Board's review in order for the Board to conduct proper appellate review.  The RO did not indicate that the unprinted VA medical records did not include any that concern the right knee, only that the RO deemed the records to not be supportive of entitlement to a higher rating.  The Board may not simply rely upon the RO's statement that the evidence in these records did not support the Veteran's claim and need not be printed.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board additionally observes that the Veteran's most recent VA medical records available for review are from December 2013, including the most recent November 2013 VA examination report; during the processing of this remand the RO shall have the opportunity to make the Veteran's most up-to-date pertinent VA medical records available for review in assessing the current severity of the right knee disability.

Entitlement to the Concurrent Receipt of Department of Veterans Affairs Disability Compensation and Military Retirement Pay

The February 2008 SOC includes the clearly listed and adjudicated issue of entitlement to the concurrent receipt of VA disability compensation and military retirement pay.  The issue appears to have arisen from the RO withholding payment associated with the June 2007 award of VA disability compensation benefits to account for the offset of the Veteran's receipt of military retirement pay.  The Veteran's August 2007 notice of disagreement made reference to a change in the law concerning eligibility for concurrent receipt of VA disability compensation and military retirement pay, and asserted "I shall receive full payment with the new law."  Following the February 2008 SOC denying the Veteran's claim for the concurrent receipt of the payments, the Veteran's May 2008 VA Form 9 substantive appeal included her mark in a box to indicate her desire to "appeal all of the issues listed on the statement of the case...."  The RO has not subsequently addressed this concurrent receipt of payments issue in any SSOC, and the RO did not certify the issue to the Board.  However, it appears to the Board that the Veteran has perfected an appeal of the RO's determination in the matter and has not withdrawn that issue from appellate status.

The Board's preliminary review of the claims-file reveals that there appear to have been significant developments in this matter during the nearly 7 year period since it was last addressed by RO adjudication.  The Veteran's Virtual VA claims-file contents include a May 2014 letter sent to the Veteran as notification of the April 2014 rating decision awarding various ratings for service-connected disabilities; the notification letter provides a retroactive schedule of payment entitlements accounting for withholdings for "retired pay adjustment" with significant reduction in the "Amount Withheld" over time until the "Amount Withheld" reaches "0.00" on the effective date of May 1, 2014.  January 2014 and June 2014 documents entitled "Audit Error Worksheets" are also of record in Virtual VA and appear to provide pertinent information regarding the Veteran's payment entitlements in connection with the issue of the sought concurrent receipt of VA disability compensation and military retirement pay.  Significantly, Virtual VA also documents that the RO sent a letter to the Veteran in January 2014 explaining: "The Defense Authorization Acts of 2003 and 2004 established two programs whereby certain military retirees may have restored to them some or all of the retired pay they waived as required by law to receive disability compensation from the Department of Veterans Affairs (VA)."  The letter further states: "Based on the information in your military retired pay files and the VA records, you are entitled to a retroactive compensation payment of $10,288.00.  This payment covers the period 02-2013 through 12-2013."

The letter explaining the RO's January 2014 determination covers a period from February 2013 through December 2013.  The letter does not state that the decision represented a full grant of the Veteran's appeal, and the Board notes that the Veteran's appeal on the concurrent receipt of payment issue dates back to a 2007 notice of disagreement and concerns withheld VA benefit payments effective from 2006.  

The Board is unable at this time to conclude that the Veteran's appeal of this issue has been entirely resolved either by way of a complete grant of the benefits sought or through withdrawal by the Veteran.  As the appeal appears to remain pending and not fully resolved, the Board finds that any relevant evidence or development accomplished following the February 2008 SOC requires the issuance of an SSOC to update and clarify the status of the appeal.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his/her claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in a supplemental SOC (SSOC), it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the claimant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The Board finds that changes in the Veteran's VA benefit entitlements over the years plus the determinations and audit documents developed in 2014 expressly in connection with determining/revising the Veteran's eligibility to concurrent receipt of VA benefits and military retirement pay must be addressed in an SSOC to clarify the current status of the appeal prior to the Board proceeding with final appellate review of the matter.  The issue is remanded for this purpose.

Manlincon Issues

The filing of a notice of disagreement signals the initiation of an appeal in a claim. 38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

In this case, a June 2008 RO rating decision denied service connection for claimed "arthritis," "blood in urine," "abdominal pain," "insomnia," and "painful joints."  A January 2009 RO rating decision denied service connection for "left breast mass excisional biopsy."  The Board finds that the Veteran filed notices of disagreement timely to these rating decisions in February and March 2009.

A February 2009 letter from the Veteran specifically referenced the January 2009 denial of service connection for the left breast issue and expressed disagreement ("I do not agree with your decision").  The RO marked this correspondence with a sticker indicating it was deemed "not a valid NOD," apparently because the RO interpreted it merely as a request to reschedule a VA examination.  However, the Board finds that the February 2009 correspondence timely responds to the January 2009 RO rating decision with an express statement of disagreement reasonably sufficient to constitute a notice of disagreement on the issue.  Review of the claims-file reflects that the left breast disability service connection issue has not been addressed by an SOC as of this time.

A letter from the Veteran received by the RO in March 2009 is titled "Notice of Disagreement" and expresses that the Veteran did "not agree with your determination on the following medical conditions: Arthritis, Painful joints, Abdominal Pain, Blood in Urine, Insomnia."  The Board finds that this letter presented a valid notice of disagreement bringing the referenced claims denied by the June 2008 RO rating decision into appellate status.  The Board notes that the "Blood in Urine" issue appears to have been entirely encompassed in a separately raised issue adjudicated by the RO as entitlement to service connection for "hematuria" in a February 2013 SOC; that issue was expressly withdrawn by the Veteran in correspondence received in September 2013; it was never perfected to the Board and is resolved.  The claim or claims characterized in the June 2008 RO rating decision and the March 2009 notice of disagreement as "arthritis" and "painful joints" may arguably be represented in part by later RO adjudication of recognized claims concerning specific joint pain including of the right knee, left knee, the lumbar spine, and the cervical spine; however, it is not clear that the full scope of the appeal initiated on the issue of "arthritis" / "pain in joints" has been addressed by SOCs addressing separately raised claims concerning specific body parts.  The claim characterized as seeking service connection for abdominal pain is, in the Board's view, distinct from the separate claim for service connection for "atypical chest pain" that was eventually granted (as heart disease) in an April 2014 RO decision.  Review of the claims-file reflects that the arthritis/joint-pain, abdominal pain, and insomnia service connection issues have not been addressed by an SOC as of this time.

Furthermore, an October 2011 RO rating decision denied service connection for PTSD (while granting service connection for major depressive disorder) and left shoulder tendonitis in addition to other service connection issues that have since been perfected on appeal to the Board or expressly withdrawn, as well as some unappealed rating issues.  A November 2011 RO rating decision denied service connection for "refractive error ..., mild dry eyes also clamed as vision problems as secondary to the service-connected disability of Bilateral pseudophakia status post cataract surgery previously rated as cataracts in both eyes."  In December 2011, the Veteran filed a "notice of disagreement" specifically referencing the October and November 2011 RO rating decisions and stating: "I do not agree with the decision ... pertaining to my claim for service connection for those conditions denied in accordance with your rating decision."  The Board reads the December 2011 notice of disagreement as appealing all of the denied service connection claims in the referenced RO rating decisions, including those identified by the Board just above, without limitation.  The Board notes that subsequent written correspondence from the Veteran dated on March 2012 discusses some of the issues in particular, but the Board does not find any clear indication that the Veteran sought to revise or limit the breadth of the notice of disagreement filed in December 2011.  Review of the claims-file reflects that the PTSD, left shoulder tendonitis, and refractive error / dry eyes / vision problems secondary to bilateral pseudophakia service connection issues have not been addressed by an SOC as of this time.

The Board finds that corrective action is necessary to afford the Veteran's notices of disagreement with appropriate consideration and due process.  The Board must remand these issues to provide the Veteran with one or more SOCs addressing the above-identified claims, for which notices of disagreement have been filed without being resolved or addressed by an SOC.

TDIU

The claim seeking a TDIU rating is inextricably intertwined with the remanded issues on appeal seeking service connection and increased ratings for various disabilities; hence, consideration of that matter must be deferred pending resolution of the intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board further notes that some of the translated SSA records that were added to the VBMS claims file in October 2014 appear to pertain to this issue, and these records should be considered upon readjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain for the record copies of all of the Veteran's VA medical records from June 2009 to October 2012, including those described in the March 2013 SSOC as having been "reviewed and considered but not printed" by the AOJ.  These records must be made available for review in the claims-file.  Additionally, any other of the Veteran's VA medical records (those not already associated with the claims file) concerning her disabilities pertinent to the issues on appeal should be obtained (including VA medical records more recent than December 2013).

2.  After the record is determined to be complete, the record (to include this remand) should be forwarded to the November 2013 VA examiner/opinion provider (concerning the back disability issue) for review and an addendum medical opinion regarding the etiology of the Veteran's claimed back disability.  If deemed necessary to address the questions below, another examination of the Veteran should be arranged.  The consulting provider/examiner should provide an updated medical opinion that responds to the following:

Please opine whether it is at least as likely as not (a 50% or better probability) that any current back disability(ies) has been permanently aggravated (worsened in degree of severity) by her service-connected right knee disability.  In answering this question, please discuss the September 2009 private medical opinion of record that attributes back disability in the Veteran's case to gait alteration associated with the service-connected right knee disability; please express agreement or disagreement (with an explanation of the reasons for such) with the September 2009 private medical opinion in this regard.

The medical opinion provided should be accompanied by a clear, thorough, explanation of rationale.  If the November 2013 VA examiner is unavailable, the AOJ should arrange for the record to be reviewed by another appropriate provider to secure the opinion sought.

3.  After the record is determined to be complete, the record (to include this remand) should be forwarded to the November 2013 VA examiner/opinion provider (concerning the left knee disability issue) for review and an addendum medical opinion regarding the etiology of the Veteran's claimed left knee disability.  If deemed necessary to address the questions below, another examination of the Veteran should be arranged.  The consulting provider/examiner should provide an updated medical opinion that responds to the following:

Please opine whether it is at least as likely as not (a 50% or better probability) that any current left knee disability(ies) has been (a) etiologically linked to her military service, (b) caused by her service-connected right knee disability, or (c) permanently aggravated (worsened in degree of severity) by her service-connected right knee disability.  Please be sure to separately and specifically address the questions of causation and aggravation. 

In answering these questions, please discuss the September 2009 private medical opinion of record that attributes left knee disability in the Veteran's case to gait alteration associated with the service-connected right knee disability; please express agreement or disagreement (with an explanation of the reasons for such) with the September 2009 private medical opinion in this regard.

The medical opinion provided should be accompanied by a clear, thorough, explanation of rationale.  If the November 2013 VA examiner is unavailable, the AOJ should arrange for the record to be reviewed by another appropriate provider to secure the opinion sought.

4.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate examination to determine the nature and etiology of her current neck/cervical spine disability(ies).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) For each neck/cervical spine disability diagnosed (including previously diagnosed disc bulging and stenosis), the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

(b) For each neck/cervical spine disability diagnosed (including previously diagnosed disc bulging and stenosis), the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by her service-connected right knee disability.

(c) For each neck/cervical spine disability diagnosed (including previously diagnosed disc bulging and stenosis), the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by her service-connected right knee disability.  (Please be sure to separately and specifically address the questions of causation and aggravation.)

(d) In answering these questions, please discuss the September 2009 private medical opinion of record that attributes neck / cervical spine disability in the Veteran's case to gait alteration associated with the service-connected right knee disability; please express agreement or disagreement (with an explanation of the reasons for such) with the September 2009 private medical opinion in this regard.

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

5.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate examination to determine the nature and etiology of her complaints of dizziness/vertigo, claimed as labyrinthitis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) For each disability diagnosed in connection with the Veteran's complaints of dizziness/vertigo, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

(b) In answering these questions, please specifically discuss the Veteran's contention that she suffers from a chronic disability manifested by dizziness/vertigo that is etiologically linked to an episode of labyrinthitis during military service in 1995.

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

6.  The AOJ should issue an SOC addressing each of the following service connection issues (unless an issue is otherwise shown to have been fully granted or fully withdrawn by the Veteran): entitlement to service connection for left breast disability, for arthritis/joint-pain, for abdominal pain, for insomnia, for PTSD, for left shoulder tendonitis, and for refractive error / dry eyes / vision problems secondary to bilateral pseudophakia.  To perfect an appeal each claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC addressing each claim.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected for any of these issues, those issues should be returned to the Board.

7.  After completion of the above and any further development deemed necessary by the AOJ, the issues on appeal should be readjudicated.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


